Exhibit SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made and entered into as of the 24th day of October, 2008 (the “Amendment Date”), between AEROGROW INTERNATIONAL, INC., a Nevada corporation (“Borrower”) and FCC, LLC d/b/a First Capital, a Florida limited liability company (“Lender”). W I T N E S S E T H: WHEREAS, Borrower and Lender are parties to that certain Loan and Security Agreement dated as of June 23, 2008 (as amended, restated, modified or supplemented from time to time, the “Loan Agreement”); and WHEREAS, the parties desire to amend the Agreement on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing premises, and other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. All capitalized terms used herein and not otherwise expressly defined herein shall have the respective meanings given to such terms in the Agreement. 2. The Agreement is amended by deleting Section 3(a) and substituting the following in lieu thereof: (a)(i)Interest on Loans.Borrower will pay Lender or, at Lender’s option, Lender may charge Borrower’s loan account with, interest on the average daily net principal amount of loans outstanding hereunder, calculated monthly and payable on the first day of each calendar month, at a rate (computed on the basis of the actual number of days elapsed over a year of 360 days) equal to the sum of (i) the Base Rate (as defined below), plus (ii) the interest margin specified in Item 8 of the Schedule (the “Interest Margin”).The Base Rate may not be the lowest or best rate at which Lender calculates interest or extends credit.
